Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 22, 2018
(the “Effective Date”), between NRC Group Holdings, LLC, a Delaware limited
liability company (the “Company”), and Joseph Peterson (“Executive”) and
supersedes and replaces in its entirety that certain employment agreement
executed by Executive and JFL-NRC Holdings, LLC on October 10, 2017 (the “Prior
Employment Agreement”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Certain Definitions. Certain words or phrases used herein with initial
capital letters shall have the meanings set forth in Section 8.

 

2. Employment. The Company shall employ Executive, and Executive accepts such
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 5 hereof (the “Employment Period”). Notwithstanding anything in this
Agreement to the contrary, Executive will be an at-will employee of the Company
and Executive or the Company may terminate Executive’s employment with the
Company for any reason or no reason at any time.

 

3. Position and Duties.

 

(a) During the Employment Period, Executive shall serve as the Chief Financial
Officer of the Company and shall have the normal duties, responsibilities and
authority of an executive serving in such position, subject to the power of the
Board of Managers of JFL-NRC-SES Partners, LLC (the “Board”) to expand or limit
such duties, responsibilities and authority, either generally or in specific
instances. Executive’s duties shall also include providing services to the
Company’s direct and indirect subsidiaries in addition to the Company. Effective
as of the date of any termination of employment, Executive hereby agrees to
tender his resignation from, will be deemed to have automatically resigned from,
all offices and directorships held at the Company and any of its subsidiaries or
affiliates at the date of such termination, including the position of Chief
Financial Officer and any position Executive may hold on the Board.

 

(b) During the Employment Period, Executive shall report to the Chief Executive
Officer.

 

(c) During the Employment Period, Executive shall devote Executive’s reasonable
best efforts and Executive’s full business time and attention (except for
permitted paid time off periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company, its subsidiaries and
affiliates; provided, however, that Executive may (i) engage in charitable and
civic activities, (ii) manage his personal and family finances and passive
investments, and (iii) subject to the approval of the Nominating and Governance
Committee of the Board which shall not be unreasonably withheld, serve on at
least one board of directors for other public or private companies, so long as
such activities do not compete with the Company’s Business or materially
interfere, individually or in the aggregate, with the performance of his duties
hereunder.

 

 

 

 

(d) Executive shall perform Executive’s duties and responsibilities to the best
of Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

4. Compensation and Benefits.

 

(a) Salary. During the Employment Period, the Company agrees to pay Executive a
salary in installments based on the Company’s practices as may be in effect from
time to time. Executive’s initial salary shall be at the rate of $330,000 per
year (the “Base Salary”). The Base Salary shall be reviewed by the Compensation
Committee of the Board (the “Compensation Committee”) in accordance with the
Company’s policies and practices, but not less frequently than once annually,
and may be increased but not decreased (unless agreed to in writing by
Executive). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Executive) to the Base
Salary provided above.

 

(b) Annual Bonus. During the Employment Period, Executive will be eligible for
discretionary annual bonus compensation, with the actual payout to be determined
based on the achievement of goals determined by the Compensation Committee
annually. For calendar year 2018, the target annual bonus amount shall equal 65%
of Executive’s Base Salary and for years subsequent to calendar year 2018 the
target annual bonus amount shall be determined by the Compensation Committee
based on its review of the competitive market and other relevant considerations.
To the extent applicable, the term “Target Annual Bonus” shall mean the target
annual bonus established by the Compensation Committee with respect to a
particular year. Executive will be required to be employed by the Company
through the date on which the annual bonus is paid in order to be eligible to
receive the annual bonus payment under this Section 4(b). The annual bonus, if
any, will be paid by no later than March 15th of the year following the year to
which it relates.

 

(c) Paid Time Off. During the Employment Period, Executive shall be entitled to
20 days of paid time off during each calendar year. Any accrued paid time off
that is not used in the calendar year in which it is earned will not be eligible
to be carried forward to, or otherwise used in, any subsequent calendar year.

 

(d) Holidays. During the Employment Period, Executive shall be entitled to
holidays consistent with the Company’s current policy, which may be amended from
time to time.

 

(e) Standard Benefits Package. Executive shall be entitled during the Employment
Period to participate, on the same basis as other employees of the Company, in
the Company’s Standard Benefits Package. The Company’s “Standard Benefits
Package” means those benefits (including insurance and other benefits, but
excluding, except as hereinafter provided in Sections 6(b), 6(c), and 6(d), if
applicable, any severance pay program or policy of the Company) for which
substantially all similarly situated employees of the Company are from time to
time generally eligible, as determined from time to time by the Board and/or
Compensation Committee.

 



 2 

 

 

(f) Incentive Compensation. With respect to each calendar year during the
Employment Period, Executive shall be eligible to participate in any incentive
compensation programs generally made available to senior executives of the
Company at a level commensurate with his position in accordance with and subject
to the terms of such plan.

 

(g) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement that are incurred
in accordance with the Company’s policies as in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements applicable generally with respect to reporting and
documentation of such expenses. Any such reimbursement of expenses shall be made
by the Company upon or as soon as practicable following receipt of such
documentation (but in any event not later than the close of the Employee’s
taxable year following the taxable year in which the expense is incurred by
Executive).

 

5. Employment Period.

 

(a) Except as hereinafter provided, the Employment Period shall continue until,
and shall end upon, the third anniversary of the Effective Date (the “Initial
Term”).

 

(b) On the third anniversary of the Effective Date and, after the Initial Term,
on such third anniversary and each annual anniversary of such date thereafter,
unless the Employment Period shall have ended pursuant to Section 5(c) below or
the Company or Executive shall have given the other party at least 60 days’
written notice that the Employment Period will not be extended, the Employment
Period shall be extended for an additional one-year period.

 

(c) Notwithstanding Sections 5(a) or 5(b) above, the Employment Period shall end
early upon the first to occur of any of the following events:

 

(i) Executive’s death;

 

(ii) the Company’s termination of Executive’s employment due to Permanent
Disability;

 

(iii) a Termination For Cause;

 

(iv) a Termination Without Cause;

 

(v) a Termination With Good Reason; or

 

(vi) a Voluntary Termination.

  



 3 

 

 

6. Post-Employment Payments.

 

(a) At the end of Executive’s employment for any reason, Executive shall cease
to have any rights to salary, equity awards, expense reimbursements or other
benefits, except that Executive shall be entitled to (i) any Base Salary which
has accrued but is unpaid, (ii) any reimbursable expenses which have been
incurred but are unpaid, (iii) and any paid time off days which have accrued
pursuant to the Company’s paid time off policy, as in effect from time to time,
but are unused, as of the end of the Employment Period, (iv) any option or other
equity-grant rights or plan benefits which by their terms extend beyond
termination of Executive’s employment (but only to the extent provided in any
option or equity grant theretofore granted to Executive or any other benefit
plan in which Executive has participated as an employee of the Company and
excluding, except as hereinafter provided in Sections 6(b), 6(c), and 6(d), if
applicable, and any severance pay program or policy of the Company) and (vi) any
benefits to which Executive is entitled under Part 6 of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“COBRA”). In
addition, Executive shall be entitled to the additional amounts described in
Sections 6(b), 6(c) and 6(d), if applicable, in the circumstances described in
such Sections.

 

(b) If the Employment Period ends pursuant to Section 5 on account of a
Termination Without Cause or a Termination With Good Reason, and such
termination is not in connection with or following a Change in Control as
provided in Section 6(c) the Company shall pay Executive an amount equal to 150%
of the sum of his Base Salary plus his Target Annual Bonus at the time of such
termination. Such amount shall be paid in equal installments over the 18 month
period following Executive’s termination of employment in accordance with the
Company’s normal payroll practices; provided, however, that any amount due under
this sentence during the 60-day period following such termination shall not be
paid during such 60-day period but instead shall be paid on the 60th day
following such termination of employment.

 

(c) If, (i) during the 24-month period following a Change in Control the
Employment Period ends pursuant to Section 5 on account of a Termination Without
Cause or a Termination With Good Reason or (ii) during the 3-month period
preceding a Change in Control, the Employment Period ends pursuant to Section 5
on account of a Termination Without Cause in anticipation of a Change in Control
transaction that the Board is actively considering and that is ultimately
consummated, then the Company shall pay Executive an amount equal to 200% of the
sum of his Base Salary plus his Target Annual Bonus at the time of such
termination. Such amount shall be paid in equal installments over the 24-month
period following Executive’s termination of employment in accordance with the
Company’s normal payroll practices; provided, however, that any amount due under
this sentence during the 60-day period following such termination shall not be
paid during such 60-day period but instead shall be paid on the 60th day
following such termination of employment; provided further that, if the
Employment Period ends pursuant to Section 5 on account of a Termination Without
Cause in anticipation of a Change in Control transaction that the Board is
actively considering, payments shall be made under Section 6(b) above but with
benefit levels increased to reflect the amounts provided for in this section and
with the additional severance benefits for the months preceding the Change in
Control to be made within 30 days after the date the Change in Control is
ultimately consummated.

 

(d) If the Employment Period ends pursuant to Section 5 on account of a
Termination Without Cause or Termination With Good Reason, regardless of whether
such termination occurs in connection with or following a Change in Control, if
Executive elects continuation coverage under the Company’s medical plan pursuant
to COBRA, the Company shall reimburse Executive for the full amount of
Executive’s COBRA premium payments for such coverage and his eligible dependents
until the earlier of (x) Executive’s eligibility for any such coverage under
another employer’s or any other medical plan, (y) the date that is 18 months
following the termination of Executive’s employment or (z) the date Executive is
no longer eligible to receive COBRA continuation coverage. The Company shall
make any such reimbursement within 30 days following receipt of evidence from
Executive of Executive’s payment of the COBRA premium, provided that Executive
has submitted evidence of the payment within 60 days following the date on which
the payment is made.

 

 4 

 

 

(e) It is expressly understood that the Company’s payment obligations under
Sections 6(b), 6(c) or 6(d), if applicable, shall cease in the event Executive
breaches in any material respect any of the agreements in Section 7. Each
payment under Sections 6(b), 6(c) or 6(d), if applicable, shall be considered a
separate payment and not one of a series of payments for purposes of Section
409A.

 

(f) Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment and such amounts
shall not be reduced whether or not Executive obtains other employment, except
as provided in Section 6(d). Any severance payments payable under this Agreement
shall not be reduced or offset by any claim the Company may have against
Executive.

 

(g) Release. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to make any payment under Sections 6(b), 6(c) or 6(d), if
applicable, unless (i) prior to the 60th day following the Termination Without
Cause or Termination With Good Reason, Executive executes a release of all
current or future claims, known or unknown, arising on or before the date of the
release against the Company and its subsidiaries and the directors, officers,
employees and affiliates of any of them, in a form provided by the Company, and
(ii) any applicable revocation period has expired during such 60-day period
without Executive revoking such release.

 

7. Competitive Activity Confidentiality; Non-solicitation.

 

(a) Acknowledgements and Agreements. Executive hereby acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period, Executive will be brought into frequent contact with existing
and potential customers of the Company throughout the world. Executive also
agrees that trade secrets and Confidential Information of the Company, more
fully described in Section 7(e)(i), gained by Executive during Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. Executive further understands and agrees that
the foregoing makes it necessary for the protection of the Company’s Business
that Executive not compete with the Company during his employment with the
Company, and not compete with the Company for a reasonable period thereafter, as
further provided in the following Sections.

 

(b) Covenants.

 

(i) Covenants During Employment. While employed by the Company, Executive will
not compete with the Company anywhere in the world. In accordance with this
restriction, but without limiting its terms, while employed by the Company,
Executive will not:

 

(A)perform services for, enter into or engage in any business which competes
with, engages in or proposes to engage in the Company’s Business;

 

 5 

 

 

(B)solicit customers, business, patronage or orders for, or sell any products or
services in competition with, any business that competes with, engages in or
proposes to engage in the Company’s Business;

 

(C)solicit, divert, entice or otherwise take away any customers, business,
patronage or orders of the Company, or attempt to do so; or

 

(D)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with, engages in or proposes to engage in the Company’s Business.

 

(ii) Covenants Following Termination. For a period of 18 months following the
termination of Executive’s employment (for any reason), Executive shall not:

 

(A)perform services for, enter into or engage in any business which competes
with, engages in or proposes to engage in the Company’s Business within the
Restricted Territory;

 

(B)solicit customers, business, patronage or orders for, or sell any products
and services in competition with, any business, wherever located, that competes
with, engages in or proposes to engage in the Company’s Business within the
Restricted Territory;

 

(C)solicit, divert, entice or otherwise take away any customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or

 

(D)promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with, engages in or proposes to engage in the Company’s Business within the
Restricted Territory.

 

(iii) Indirect Competition. For the purposes of Sections 7(b)(i) and (ii)
inclusive, but without limitation thereof, Executive will be in violation
thereof if Executive engages in any or all of the activities set forth therein
directly as an individual on Executive’s own account, or indirectly as a
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation (or owner of any other type of
equity interest in any entity) in which Executive or Executive’s spouse, child
or parent owns, directly or indirectly, individually or in the aggregate, more
than 1% of the outstanding stock or other equity interests.

 



 6 

 

 

(iv) If it is judicially determined that Executive has violated this Section
7(b), then the period applicable to each obligation that Executive has been
determined to have violated shall be automatically extended by a period of time
equal in length to the period during which such violation(s) occurred, subject
to applicable law.

 

(c) The Company. For purposes of this Section 7, the Company shall include any
and all direct and indirect subsidiary, parent, affiliated, or related companies
of the Company for which Executive worked or had responsibility at the time of
termination of his employment and at any time during the two-year period prior
to such termination.

 

(d) Non-Solicitation; Non-Association. Executive will not directly or indirectly
at any time during the period of Executive’s employment, or for a period of 18
months following a termination of Executive’s employment (for any reason),
attempt to disrupt, damage, impair or interfere with the Company’s Business by
raiding or attempting to raid any of the Company’s employees, soliciting,
inducing or attempting to persuade any of them to resign from their employment
by the Company or associating with any of them for the purpose of encouraging
them to resign from their employment by the Company, or by disrupting or
attempting to impede the relationship between the Company and any of its
consultants, agents, representatives or vendors. Executive acknowledges that
this covenant is necessary to enable the Company to maintain a stable workforce
and remain in business.

 

(e) Further Covenants.

 

(i) Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, during or after Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, without limitation as to when or how Executive may have acquired
such information (“Confidential Information”), except (A) as required in the
performance of his duties to the Company, (B) to the extent that Executive is
required by law, or requested by subpoena, court order or governmental,
regulatory or self-regulatory body with apparent authority to disclose any
Confidential Information (provided that in such case, Executive shall (x)
provide the Board, to the extent legally permitted, with notice as soon as
practicable following such request that such disclosure has been requested or is
or may be required, (y) reasonably cooperate with the Company, at the Company’s
expense, in protecting, to the maximum extent legally permitted, the
confidential or proprietary nature of such Confidential Information, and (z)
disclose only that Confidential Information which he is legally required to
disclose), (C) disclosing information that has been or is hereafter made public
through no act or omission of Executive in violation of this Agreement or any
other confidentiality obligation or duty owed to the Company, (D) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice (provided that such advisors agree to keep such
information confidential), or (E) disclosing information and documents to the
extent reasonably appropriate (and subject to a protective order to the extent
applicable) in connection with any litigation between Executive and the Company.
Such Confidential Information shall include, without limitation, the Company’s
unique selling, manufacturing and servicing methods and business techniques,
training, service and business manuals, promotional materials, training courses
and other training and instructional materials, vendor and product information,
customer and prospective customer lists, other customer and prospective customer
information and other business information. Executive specifically acknowledges
that all such Confidential Information, whether reduced to writing, maintained
on any form of electronic media, or maintained in the mind or memory of
Executive and whether compiled by the Company, and/or Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by Executive during Executive’s
employment with the Company (except in the course of performing Executive’s
duties and obligations to the Company) or after the termination of Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.
Nothing in this Agreement prevents Executive from providing, without prior
notice to the Company, information to governmental or administrative authorities
regarding possible violations of law or otherwise testifying or participating in
any investigation or proceeding by any governmental or administrative
authorities regarding possible violations of law, and for purpose of clarity,
Executive is not prohibited from providing information voluntarily to the
Securities and Exchange Commission pursuant to Section 21F of the Exchange Act.

 



 7 

 

 

(ii) Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including the originals and all copies
of any materials which contain, reflect, summarize, describe, analyze or refer
or relate to any items of information listed in Section 7(e)(i). In the event
that such items are not so returned, the Company will have the right to charge
Executive for all reasonable damages, costs, attorneys’ fees and other expenses
incurred in searching for, taking, removing and/or recovering such property.
Notwithstanding the foregoing, Executive shall be permitted to retain or copy
(A) his personal contacts, calendar and personal correspondence, and (B) any
documents or information related to his compensation or reasonably needed for
Executive’s tax purposes.

 

(iii) U.S. Defend Trade Secrets Act Notice of Immunity. The U.S. Defend Trade
Secrets Act of 2016 (“DTSA”) provides that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law or (B) is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. In
addition, the DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.

 



 8 

 

 

(f) Discoveries and Inventions; Work Made for Hire.

 

(i) Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or (C)
results from any work performed by Executive for the Company, Executive will
assign to the Company the entire right, title and interest in and to any such
idea, discovery, invention, improvement, software, writing or other material or
design. Executive has no obligation to assign any idea, discovery, invention,
improvement, software, writing or other material or design that Executive
conceives and/or develops entirely on Executive’s own time without using the
Company’s equipment, supplies, facilities, or trade secret information unless
the idea, discovery, invention, improvement, software, writing or other material
or design either: (x) relates to the business of the Company, or (y) relates to
the Company’s actual or demonstrably anticipated research or development, or (z)
results from any work performed by Executive for the Company. Executive agrees
that any idea, discovery, invention, improvement, software, writing or other
material or design that relates to the business of the Company or relates to the
Company’s actual or demonstrably anticipated research or development which is
conceived or suggested by Executive, either solely or jointly with others,
within one year following termination of Executive’s employment under this
Agreement or any successor agreements shall be presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s equipment, supplies, facilities, and/or trade secrets.

 

(ii) In order to determine the rights of Executive and the Company in any idea,
discovery, invention, improvement, software, writing or other material, and to
insure the protection of the same, Executive agrees that during Executive’s
employment, and, to the extent related to the Company’s Business, for one year
after termination of Executive’s employment under this Agreement or any
successor agreement, Executive will disclose immediately and fully to the
Company any idea, discovery, invention, improvement, software, writing or other
material or design conceived, made or developed by Executive solely or jointly
with others. The Company agrees to keep any such disclosures confidential.
Executive also agrees during Executive’s employment, and, to the extent related
to the Company’s Business, for one year after termination of Executive’s
employment under this Agreement or any successor agreement, to record
descriptions of all work in the manner directed by the Company and agrees that
all such records and copies, samples and experimental materials will be the
exclusive property of the Company. Executive agrees that at the request of and
without charge to the Company, but at the Company’s expense, Executive will
execute a written assignment of the idea, discovery, invention, improvement,
software, writing or other material or design to the Company and will assign to
the Company any application for letters patent or for trademark registration
made thereon, and to any common-law or statutory copyright therein; and that
Executive will do whatever may be necessary or desirable to enable the Company
to secure any patent, trademark, copyright, or other property right therein in
the United States and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issued thereon. In the event the Company is unable, after reasonable effort, and
in any event after ten business days, to secure Executive’s signature on a
written assignment to the Company of any application for letters patent or to
any common-law or statutory copyright or other property right therein, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive irrevocably designates and appoints the Corporate
Secretary of the Company as Executive’s attorney-in-fact to act on Executive’s
behalf to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of such letters patent,
copyright or trademark.

 



 9 

 

 

(iii) Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including any and all such items generated and maintained on any form of
electronic media, generated by Executive during Executive’s employment with the
Company shall be considered a “work made for hire” and that ownership of any and
all copyrights in any and all such items shall belong to the Company. The item
will recognize the Company as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) NRC Group Holdings, LLC, All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

 

(g) Communication of Contents of Agreement. While employed by the Company and
during the period of time Executive is bound by the non-compete obligation in
Section 7(b)(ii), Executive will communicate the contents of Section 7 to any
person, firm, association, partnership, corporation or other entity that
Executive intends to be employed by, associated with, or represent.

 

(h) Confidentiality Agreements. Executive agrees that Executive shall not
disclose to the Company or induce the Company to use any secret or confidential
information belonging to Executive’s former employers. Except as indicated,
Executive warrants that Executive is not bound by the terms of a confidentiality
agreement or other agreement with a third party that would preclude or limit
Executive’s right to work for the Company and/or to disclose to the Company any
ideas, inventions, discoveries, improvements or designs or other information
that may be conceived during employment with the Company. Executive agrees to
provide the Company with a copy of any and all agreements with a third party
that preclude or limit Executive’s right to make disclosures or to engage in any
other activities contemplated by Executive’s employment with the Company.

 

(i) Relief. Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of Executive’s obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in Sections 7(b), 7(d), 7(e), 7(f),
7(g) and 7(h) inclusive, without the necessity of proof of actual damage.

 

(j) Reasonableness. Executive acknowledges that Executive’s obligations under
this Section 7 are reasonable in the context of the nature of the Company’s
Business and the competitive injuries likely to be sustained by the Company if
Executive were to violate such obligations. Executive further acknowledges that
this Agreement is made in consideration of, and is adequately supported by the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration. It is the desire and intent of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
legally-permissible. Accordingly, if any particular provision(s) of this
Agreement shall be adjudicated to be invalid or unenforceable, the court may
modify or sever such provision(s), such modification or deletion to apply only
with respect to the operation of such provision(s) in the particular
jurisdiction in which such adjudication is made. In addition, if any one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect.

 



 10 

 

 

8. Definitions.

 

(a) “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Company. The term “control”
(including with the correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract, or otherwise.

 

(b) “Change in Control” means the occurrence of any of the following events:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either: (A) the then-outstanding common equity interests of
the Company (the “Common Shares”); or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors or managers, as applicable (“Voting Shares”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company; (2) any acquisition by the Company or any Affiliates;
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliates; or (4) any acquisition by any
Person pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii); or

 

(ii) individuals who, as of the Effective Date (or, in the event the HCAC
Transaction is consummated, as of immediately following the consummation of the
HCAC Transaction), constitute the Board (the “Incumbent Board”) cease for any
reason (other than death or disability) to constitute at least a majority of the
Board during any 12-month period; provided, however, that any individual
becoming a director subsequent to the Effective Date (or, in the event the HCAC
Transaction is consummated, as of immediately following the consummation of the
HCAC Transaction) whose election, or nomination for election by the Company’s
equityholders, was approved by a vote or the approval of at least a majority of
the directors then comprising the Incumbent Board (either by a specific vote or
written action or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 



 11 

 

 

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the Persons who were the beneficial
owners, respectively, of the Common Shares and Voting Shares immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
66-2/3% of, respectively, the then-outstanding common shares and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, of the Common Shares and Voting
Shares of the Company, as the case may be, (B) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding common equity
securities of the entity resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such entity
except to the extent that such ownership existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or managers, as applicable, of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv) approval by the equityholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding anything herein to the contrary, in no event will (i) the HCAC
Transaction or entry into any definitive transaction agreement related thereto
be deemed to be a Change in Control or (ii) the disposition of any portion of
JFL-NRC-SES Partners, LLC’s ownership interest in the Company be deemed to be a
Change in Control.

 

(c) “Company’s Business” means providing comprehensive environmental, compliance
and waste management services to the marine and rail transportation, general
industrial and upstream and midstream energy markets and any other business that
the Company conducts (as advertised on the Company’s website or as described in
any other marketing materials of the Company) from time to time during the
Employment Period.

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such laws, rules and regulations may be
amended from time to time.

 

(e) “HCAC” means Hennessey Capital Acquisition Corp. III, a Delaware
corporation.

 

(f) “HCAC Transaction” means the acquisition by HCAC of all of the equity
securities of NRC Group Holdings, LLC.

 

(g) “Permanent Disability” means that Executive, because of accident,
disability, or physical or mental illness, is incapable of performing
Executive’s duties to the Company or any subsidiary, as determined by the Board.
Notwithstanding the foregoing, Executive will be deemed to have become incapable
of performing Executive’s duties to the Company or any subsidiary, if Executive
is incapable of so doing for (i) a continuous period of 120 days and remains so
incapable at the end of such 120 day period or (ii) periods amounting in the
aggregate to 180 days within any one period of 365 days and remains so incapable
at the end of such aggregate period of 180 days.

 



 12 

 

 

(h) “Restricted Territory” means: (i) the United States; and/or (ii) locations
where services were provided for all of the specific customer accounts, whether
within or outside of the geographic area described in (i) above, with which
Executive had any contact or for which Executive had any responsibility (either
direct or supervisory) at the time of termination of Executive’s employment and
at any time during the two year period prior to such termination.

 

(i) “Termination For Cause” means the termination by the Company of Executive’s
employment as a result of: (i) Executive’s indictment (or other criminal charge
against Executive) for a felony or any crime involving moral turpitude, or
Executive’s commission of fraud, breach of fiduciary duty, theft, embezzlement
or crime against the Company or any subsidiary or affiliate of the Company or
any customer of the Company, its subsidiaries or affiliates, (ii) conduct by
Executive that brings the Company or any subsidiary or affiliate of the Company
into public disgrace or disrepute, (iii) Executive’s gross negligence or willful
misconduct with respect to the Company or any subsidiary or affiliate of the
Company or in the performance of Executive’s duties and services required for
Executive’s position with the Company, which, if curable, is not cured within 10
days after written notice thereof to Executive, (iv) Executive’s insubordination
to, or failure to follow, the lawful directions of the Board or the Chief
Executive Officer, which, if curable, is not cured within ten days after written
notice thereof to Executive, (v) Executive’s material violation of Section 7,
(vi) Executive’s breach of a material employment policy of the Company which, if
curable, is not cured within ten days after written notice thereof to Executive
(including, without limitation, the Company’s code of ethics and insider trading
policy), (vii) the abuse of any controlled substance or of alcohol or any other
non-controlled substance which the Company determines renders Executive unfit to
serve in Executive’s capacity as Chief Financial Officer of the Company, or
(viii) any other material breach by Executive of this Agreement or any other
agreement with the Company or any subsidiary or affiliate, which, if curable, is
not cured within 30 days after written notice thereof to Executive.
Notwithstanding the foregoing, no termination by the Company shall constitute a
“Termination For Cause” unless (A) the Company provides Executive reasonable
written notice of its intent to terminate Executive by reason of a Termination
For Cause, which such notice must include a statement that a majority of the
Board has determined in good faith that an event described in clause (i), (ii),
(iii), (iv), (v), (vi), (vii) or (viii) exists and (B) Executive is given
reasonable opportunity during the 30 day period after receiving the notice
described in the preceding clause (A) to be heard by the Board with Executive’s
legal counsel.

 

(j) “Termination With Good Reason” means a termination by Executive of
Executive’s employment with the Company after: (i) a decrease of greater than
10% in either the Base Salary or the Target Annual Bonus, other than as part of
an across-the-board reduction applicable to all Company executives, (ii) the
material diminution in Executive’s position, duties, authority, reporting or
responsibilities, (iii) any material breach of this Agreement or any equity
agreement by the Company (including the failure of the Company to satisfy the
last sentence of Section 16), or (iv) the involuntary relocation of Executive’s
principal place of employment to a location more than 35 miles beyond
Executive’s principal place of employment as of the Effective Date.
Notwithstanding the foregoing, no termination of employment by Executive shall
constitute a “Termination With Good Reason” unless (A) Executive gives the
Company notice of the existence of an event described in clause (i), (iii) or
(iv) above, within 60 days following the occurrence thereof, (B) the Company
does not remedy such event described in clause (i), (ii), (iii) or (iv) above,
as applicable, within 30 days of receiving the notice described in the preceding
clause (A), and (C) Executive terminates employment within 30 days of the end of
the cure period specified in clause (B), above.

 



 13 

 

 

(k) “Termination Without Cause” means the termination by the Company or any
subsidiary of Executive’s employment with the Company or any subsidiary for any
reason other than a termination for Permanent Disability or a Termination For
Cause and shall not include the Company’s giving notice pursuant to Section 5(b)
that the Employment Period will not be extended.

 

(l) “Voluntary Termination” means Executive’s termination of Executive’s
employment with the Company or any subsidiary for any reason, other than a
Termination With Good Reason (it being understood that Executive may voluntarily
resign his employment at any period after the Effective Date).

 

9. Non-Disparagement. Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, partners, members, or affiliates, either orally or in writing,
at any time, and the Company shall use its commercially reasonable best efforts
to not disparage, and shall instruct its directors and executive officers not to
disparage, Executive, either orally or in writing, at any time; provided,
however, that Executive and the Company (and its directors and executive
officers) may confer in confidence with their respective legal representatives
and make truthful statements as required by law, or by governmental, regulatory
or self-regulatory investigations or as truthful testimony in connection with
any litigation involving Executive and the Company. During the Employment
Period, this Section 9 shall only apply to public statements or private
statements that are reasonably likely to become public as a result of
communication to any person or entity that is a member of, employed or engaged
by, or directly connected to any broadcast or other media.

 

10. Survival. Subject to any limits on applicability contained therein, Section
7 shall survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.

 

11. Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment
provided to Executive hereunder, and Executive shall be responsible for any
taxes imposed on Executive with respect to any such payment.

 



 14 

 

 

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

 

Notices to Executive

At the address contained in the Company’s payroll records

 

Notices to the Company:

NRC Group Holdings, LLC
3500 Sunrise Highway
Suite 200, Building 200
Great River, New York 11739

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered.

 

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.

 

14. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral which may have related to the subject
matter hereof in any way, including the Prior Employment Agreement.

 

15. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and both of which taken together
shall constitute one and the same agreement.

 

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations hereunder to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided such transferee or successor
assumes the liabilities of the Company hereunder. The Company shall require any
successor to all or substantially all of its assets (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Upon consummation of the HCAC Transaction, this Agreement shall be assigned by
the Company to HCAC and all references to (a) the “Company” shall refer to HCAC
or its successors and (b) the “Board” shall be to the Board of Directors of
HCAC.

 



 15 

 

 

17. Choice of Law/Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the internal, substantive laws of the State of
Pennsylvania. Any dispute or controversy arising under, out of, or in connection
with this Agreement (other than Section 7) shall, at the election and upon
written demand of either party, be finally determined and settled by binding
arbitration in the City of Great River, New York, in accordance with the Labor
Arbitration rules and procedures of the American Arbitration Association, and
judgment upon the award may be entered in any court having jurisdiction thereof.
The Company and Executive shall share the costs of the arbitration and each
party shall bear its own attorneys’ and accountants’ fees in connection
therewith, including as incurred in any litigation to enforce any arbitration
award.

 

18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

19. Section 409A Compliance.

 

(a) The parties intend for this Agreement to either comply with, or be exempt
from, Section 409A, and all provisions of this Agreement will be interpreted and
applied accordingly. For purposes of this Agreement, each installment payment
provided under this Agreement shall be treated as a separate payment. If any
compensation or benefits provided by this Agreement may result in the
application of Section 409A, the Company shall, in consultation with Executive,
modify the Agreement in the least restrictive manner necessary in order to
exclude such compensation from the definition of “deferral of compensation”
within the meaning of such Section 409A or in order to comply with the
provisions of Section 409A and without any diminution in the value of the
payments or benefits to Executive. In no event, however, shall this Section 19
or any other provisions of this Agreement be construed to require the Company to
provide any gross-up for the tax consequences of any provisions of, or payments
under, this Agreement and the Company shall have no responsibility for tax
consequences to Executive (or his beneficiary) resulting from the terms or
operation of this Agreement. Any payments or reimbursements of any expenses
provided for under this Agreement shall be made in accordance with Treas. Reg.
§1.409A-3(i)(1)(iv).

 

(b) To the extent that any payment or benefit pursuant to this Agreement
constitutes a “deferral of compensation” subject to Section 409A (after taking
into account to the maximum extent possible any applicable exemptions) (a “409A
Payment”) treated as payable upon Separation from Service, then, if on the date
of Executive’s Separation from Service, Executive is a Specified Employee, then
to the extent required for Executive not to incur additional taxes pursuant to
Section 409A, no such 409A Payment shall be made to Executive earlier than the
earlier of (i) six months after Executive’s Separation from Service or (ii) the
date of his death. Should this Section 19 result in payments or benefits to
Executive at a later time than otherwise would have been made under this
Agreement, on the first day any such payments or benefits may be made without
incurring additional tax pursuant to Section 409A, the Company shall make such
payments and provide such benefits as provided for in this Agreement. For
purposes of this Section 19, the terms “Specified Employee” and “Separation from
Service” shall have the meanings ascribed to them in Section 409A. Further, to
the extent that any amount is a 409A Payment and such payment is conditioned
upon Executive’s execution of a release and which is to be paid or provided
during a designated period that begins in one taxable year and ends in a second
taxable year, then such payment shall be paid or provided in the later of the
two taxable years.

 



 16 

 

 

20. Indemnification. Upon consummation of the HCAC Transaction, Executive and
the Company shall enter into an indemnification agreement in the form previously
agreed by the parties and from and after such date Executive shall be entitled
to the protections afforded in such indemnification agreement.

 

21. Section 280G of the Code. In the event that any payments, distributions,
benefits or entitlements of any type payable to Executive, whether or not
payable upon a termination of employment (“Payments”), (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
Section 21 would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be reduced to such lesser
amount (the “Reduced Amount”) that would result in no portion of the Payments
being subject to the Excise Tax; provided, however, that such Payments shall not
be so reduced if a nationally recognized accounting firm selected by the Company
in good faith (the “Accountants”) determines that without such reduction
Executive would be entitled to receive and retain, on a net after-tax basis
(including any excise taxes payable under Section 4999 of the Code, federal,
state and local income taxes, social security and Medicare taxes and all other
applicable taxes, determined by applying the highest marginal rate under Section
1 of the Code and under state and local tax laws which applied (or is likely to
apply) to Executive’s taxable income for the tax year in which the transaction
which causes the application of Section 280G of the Code occurs, or such other
rate(s) as the Accountants determine to be likely to apply to Executive in the
relevant tax year(s) in which any of the Payments are expected to be made), an
amount that is greater than the amount, on a net after-tax basis, that Executive
would be entitled to retain upon receipt of the Reduced Amount. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 21 shall be made in good faith by the Accountants in a timely
manner and shall be binding on the parties absent manifest error. In the event
of a reduction of Payments hereunder, the Payments shall be reduced in the order
determined by the Accountants that results in the greatest economic benefit to
Executive in a manner that would not result in subjecting Executive to
additional taxation under Section 409A. For purposes of making the calculations
required by this Section 21, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
require in order to make a determination under this Section 21, and the Company
shall bear the cost of all fees charged by the Accountants in connection with
any calculations contemplated by this Section 21. To the extent requested by
Executive, the Company shall cooperate with Executive in good faith in valuing,
and the Accountants shall value, services to be provided by Executive (including
Executive refraining from performing services pursuant to a covenant not to
compete) before, on or after the date of the transaction which causes the
application of Section 280G of the Code such that Payments in respect of such
services may be considered to be “reasonable compensation” within the meaning of
the regulations under Section 280G of the Code. Notwithstanding the foregoing,
if the transaction which causes the application of Section 280G of the Code
occurs at a time during which the Company qualifies under Section 2(a)(i) of
Q&A-6 of Treasury Regulation Section 1.280G, upon the request of Executive, the
Company shall use reasonable efforts to obtain the vote of equity holders
described in Q&A-7 of Treasury Regulation Section 1.280G. If a reduced payment
or benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company or
any of its affiliates used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less than three times Executive’s base amount, then
Executive shall immediately repay such excess to the Company upon notification
that an overpayment has been made. Nothing in this Section 21 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Executive’s excise tax liabilities under Section 4999 of the Code.

 

22. Clawback. To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, the annual bonus and any incentive compensation granted to Executive
(whether under this Agreement or otherwise) shall be subject to the provisions
of any applicable clawback policies or procedures, which clawback policies or
procedures may provide for forfeiture and/or recoupment of such amounts paid or
payable under this Agreement or otherwise.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  NRC Group Holdings, LLC       By: /s/ David Rattner   Name: David Rattner  
Title: Secretary

 

  /s/ Joseph Peterson   Joseph Peterson

 



 18 

 

